J-A29028-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN BRADLEY PETERS, SR.                   :
                                               :
                                               :   No. 661 WDA 2021

         Appeal from the Judgment of Sentence Entered April 28, 2021
      In the Court of Common Pleas of Clarion County Criminal Division at
                       No(s): CP-16-MD-0000010-2021


BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                                FILED: MARCH 9, 2022

       John Bradley Peters, Sr., appeals from the judgment of sentence

imposed after the trial court convicted him of indirect criminal contempt

(“ICC”) of an existing protection from abuse (“PFA”) order. We remand with

instructions and retain jurisdiction.

       We glean the following from the record. Appellant is married to Stacey

Peters, though they are currently involved in divorce proceedings. Prior to the

separation, in 2017, Ms. Peters purchased a residence in Sligo, Pennsylvania

to restore and rent. Appellant initially was involved in restoring the property,

but due to his unfinished work, the residence was not habitable. 1 As a result

of an incident involving Appellant, Ms. Peters, and their adult son,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Specifically, walls had been removed, a water pipe had burst, the gas and
water utilities had been shut off, and there was only electric on the first floor.
J-A29028-21



John Bradley Peters, Jr. (“Junior”), Appellant was arrested on assault charges

and proceeded to trial. After he was acquitted, Ms. Peters sought a PFA order.

On October 30, 2020, a three-year final PFA order was issued in Jefferson

County, which prohibited Appellant from having any contact with Ms. Peters.

Thereafter, Appellant initiated divorce proceedings.

      On February 9, 2021, Ms. Peters and Junior drove in separate vehicles

to the Sligo residence to pick up some items Ms. Peters had stored there.

When they arrived, two cars that they did not recognize were parked at the

property, so Junior stopped in the street. Ms. Peters stopped behind him and

lowered her car window.       Junior exited his vehicle and walked over to

Ms. Peters’ vehicle to talk to her. At the same time, Appellant walked out of

the residence and directly towards Ms. Peters’ vehicle. He told Junior that he

was not to come in the residence and then continued to proceed towards

Ms. Peters. When Appellant was about four feet from her vehicle, she asked

him what he was doing there. Appellant stopped in the road and said that he

owned the house and lived there. Ms. Peters and Junior both called the police

and Appellant walked away.       Junior returned to his vehicle, and he and

Ms. Peters drove to a nearby gas station to wait for the police to arrive.

      As a result of the foregoing, Appellant was arrested for violating the PFA

order. Following a hearing, the trial court found Appellant guilty of ICC and

sentenced him to pay a fine.      The trial court did not impose a period of

incarceration or probation. Appellant filed a post-sentence motion, which the

trial court denied in part and granted in part.

                                     -2-
J-A29028-21



      This timely filed appeal followed. Both Appellant and the trial court have

complied with the mandates of Pa.R.A.P. 1925. Appellant raises the following

issues for our review:

      1. That the trial court erred in convicting [Appellant] of [ICC], and
      subsequently not finding that said verdict was against the weight
      of the evidence presented during the trial.

      2. That the trial court erred in concluding that sufficient evidence
      was presented during [Appellant’s] trial to establish each of the
      elements necessary to sustain a conviction for [ICC].

      3. That the trial court erred in convicting [Appellant] of [ICC],
      namely in that any potential violations were only de minimis in
      nature, and thus should have been dismissed as a matter of law.

Appellant’s brief at 5 (unnecessary capitalization omitted).

      At the outset, we observe that the trial court only addressed Appellant’s

sufficiency challenge in its Rule 1925(a) opinion.         Notably, this Court’s

standards of review with respect to a de minimis claim and a weight challenge

require us to review the discretion of the trial court. “We review a trial court’s

failure to characterize an appellant’s conduct as de minimis for an abuse of

discretion.”   Commonwealth v. Sandoval, 266 A.3d 1098, 2021 WL

5895033, at *5 (Pa.Super. 2021) (cleaned up). As to a weight challenge, our

review is distinct from that applied by the trial court:

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of

                                      -3-
J-A29028-21


       the evidence. One of the least assailable reasons for granting or
       denying a new trial is the lower court’s conviction that the verdict
       was or was not against the weight of the evidence and that a new
       trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (cleaned up).2

       Although the trial court denied the portions of Appellant’s post-sentence

motion pertaining to his de minimis claim and weight challenge, the court did

so without discussion.        Despite raising these claims in his Rule 1925(b)

statement, the trial court only addressed the sufficiency of the evidence in its

Rule 1925(a) opinion. The sufficiency of the evidence, however, was not the

question before the court on Appellant’s de minimis claim or his weight

challenge. Rather, for the weight challenge, “[t]he question the trial court

should have been answering, in the sound exercise of its discretion, was

whether notwithstanding all the facts, certain facts are so clearly of

greater weight that to ignore them or to give them equal weight with all the

facts is to deny justice.” Commonwealth v. Sullivan, 820 A.2d 795, 806

(Pa.Super. 2003) (cleaned up). Likewise, for the de minimis claim, the court

should have considered whether Appellant’s conduct was de minimis pursuant

to 18 Pa.C.S. § 312.         Based on the record before us, we are unable to




____________________________________________


2  We recognize the inherent incongruity in asking a trial judge to conclude
that his non-jury decision shocked his own conscience. Nonetheless, this
Court applies the same standard of review to weight claims regardless of
whether the trial judge presided over a jury or non-jury trial.


                                           -4-
J-A29028-21


determine whether the trial court reached either conclusion and therefore

cannot review the trial court’s discretion.

      Accordingly, we remand to the trial court with directions to review

Appellant’s de minimis claim and challenge to the weight of the evidence under

the appropriate standards and write a supplemental opinion within 30 days of

the   filing    of   this   memorandum,   detailing   its   ruling   and   findings.

See Commonwealth v. Ragan, 653 A.2d 1286, 1288 (Pa.Super. 1995)

(remanding for supplemental opinion where trial court addressed sufficiency

of the evidence but not weight of the evidence).

      Given our disposition, we decline to address Appellant’s sufficiency claim

at this time.

      Case remanded with instructions. Panel jurisdiction retained.




                                      -5-